           Case 2:18-cv-01465-JCC Document 8 Filed 11/16/18 Page 1 of 3



1                                                                     Hon. John C. Coughenour
2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    QUARTERDECK CONDOMINIUM
     ASSOCIATION OF APARTMENT                            No. 2:18-cv-01465-JCC
10   OWNERS, a Washington nonprofit
     corporation,                                        DEFENDANT NATIONAL SURETY
11                                                       CORPORATION’S CORPORATE
                                   Plaintiff,            DISCLOSURE STATEMENT
12
            v.
13
     NATIONAL SURETY CORPORATION,
14   an Illinois company; and DOE
     INSURANCE COMPANIES 1–10,
15
                                   Defendants.
16

17          Defendant National Surety Corporation, by and through its undersigned attorneys,

18   makes the following Rule 7.1 Corporate Disclosure Statement:

19          National Surety Corporation, an Illinois corporation, is a wholly owned subsidiary

20   of Fireman’s Fund Insurance Company, a California corporation. Fireman’s Fund

21   Insurance Company is a wholly owned subsidiary of Allianz Global Risks US Insurance

22   Company (“AGR US”). AGR US is a nongovernmental corporation, with its principal

23   place of business in Chicago, Illinois. Allianz of America, Inc. is the parent corporation

24   for AGR US and owns 80 percent of its voting stock. The remaining 20 percent of the

25   AGR US voting stock is owned by AGCS International Holding B.V. Each of Allianz of

26   America, Inc. and AGCS International Holding B.V. are wholly owned indirect

                                                                                      LAW OFFICES OF

     DEF. NATIONAL SURETY CORP.’S CORPORATE                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
     DISCLOSURE STATEMENT (No. 2:18-cv-01465-JCC) –                             Seattle, Washington 98101-3143
     Page 1                                                                              (206) 467-1816
           Case 2:18-cv-01465-JCC Document 8 Filed 11/16/18 Page 2 of 3



1    subsidiaries of Allianz SE, a publically traded company. Thus, Allianz SE indirectly
2    owns 10 percent or more of the AGR US Stock.
3           DATED this 16th day of November, 2018.
4                                         McNAUL EBEL NAWROT & HELGREN PLLC
5                                         By: s/Robert M. Sulkin
                                                Robert M. Sulkin, WSBA No. 15425
6
                                          By: s/Malaika M. Eaton
7                                               Malaika M. Eaton, WSBA No. 32537
8                                         By: s/Curtis C. Isacke
                                                Curtis C. Isacke, WSBA No. 49303
9
                                          600 University Street, Suite 2700
10                                        Seattle, Washington 98101
                                          (206) 467-1816
11                                        rsulkin@mcnaul.com
                                          meaton@mcnaul.com
12                                        cisacke@mcnaul.com
13                                        Attorneys for Defendant National Surety
                                          Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                    LAW OFFICES OF

     DEF. NATIONAL SURETY CORP.’S CORPORATE                            MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                              600 University Street, Suite 2700
     DISCLOSURE STATEMENT (No. 2:18-cv-01465-JCC) –                           Seattle, Washington 98101-3143
     Page 2                                                                            (206) 467-1816
                   Case 2:18-cv-01465-JCC Document 8 Filed 11/16/18 Page 3 of 3



1                                         CERTIFICATE OF SERVICE
2                   I hereby certify that on November 16, 2018, I electronically filed the foregoing
3         with the Clerk of the Court using the CM/ECF system, which will send notification of
4         such filing to all counsel of record who receives CM/ECF notifications.
5                   DATED this 16th day of November, 2018.
6                                                 By:   s/Robert M. Sulkin
                                                          Robert M. Sulkin, WSBA No. 15425
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                             LAW OFFICES OF

          DEF. NATIONAL SURETY CORP.’S CORPORATE                                MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                       600 University Street, Suite 2700
          DISCLOSURE STATEMENT (No. 2:18-cv-01465-JCC) –                               Seattle, Washington 98101-3143
          Page 3                                                                                (206) 467-1816


     3258-004 hk146603kp 2018-11-16
